ACCEPTED
                                                                                                        041400785CV
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                 1/9/2015 11:53:40 AM
                                                                                                        KEITH HOTTLE
                                                                                                               CLERK


                            COURT OF APPEALS NO. 04-14-00785-CV

                                TRIAL COURT CASE NO. 2011 CI 15957            FILED IN
                                                                       4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
    IN THE MATTER OF                                §    IN THE DISTRICT  COURT
                                                                       01/9/2015 11:53:40 AM
    THE MARRIAGE OF                                 §
                                                                           KEITH E. HOTTLE
                                                    §                           Clerk
    MANUEL G. CASTRO                                §    45th JUDICIAL DISTRICT
    AND                                             §
    MARY ANN CASTRO                                 §    BEXAR COUNTY, TEXAS

                         MOTION TO EXTEND TIME FOR RESPONSE

      This Motion to Extend Time for Response is brought by JOSEPH P. APPELT, who is attorney of
record for MANUEL G. CASTRO. Joseph P. Appelt, who shows in support thereof:
      1.     On or about December 29, 2014 Appellant filed certain documents, including an
      Affidavit of Indigency in this matter;
      2.     The Court accepted the said filings and treated them as a request to extend time to file the
      said Affidavit;
      3.     This Court entered an Order setting the due date for Appellee’s response to the said
      Affidavit of Indigency for January 9, 2015;
      4.     Appellee hereby requests an extension of time to file his response for the following
      reasons:
             a. Appellant was present at a hearing in District Court on December 29, 2014 in which
                 she made certain statements on the record concerning her income. These statements
                 contradict Appellant’s sworn Affidavit filed with this Court;
             b. Attorney for Appellee has requested a transcript of the said hearing for filing as part
                 of his response, however said transcript is not yet ready;
             c. The said transcript is a necessary part of Appellee’s response.
      5.     As such, Appellee requests a short extension of time to file his response so he may
      include the transcript.
      6.     This extension of time is not sought merely for delay but so that justice may be done.
                              Respectfully Submitted,

                              Joseph P. Appelt, P.C.
                              5825 Callaghan Rd., Ste. 104
                              San Antonio, Texas 78228
                              210/375-1212 (Telephone)
                              210/375-1213 (Telecopier)



                              By:
                                     JOSEPH P. APPELT
                                     SBN: 00789809
                                     ATTORNEY FOR MANUEL G. CASTRO
                                     APPELLEE


                                    CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on January 8, 2015.




                                             JOSEPH P. APPELT
                                             Attorney for MANUEL G. CASTRO